Exhibit (10) - 29
EXCHANGE AGREEMENT
by and among
SUPERIOR BANCORP,
SUPERIOR CAPITAL TRUST II
AND
THE UNITED STATES DEPARTMENT OF THE TREASURY
Dated as of December 11, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
 
       
THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES PREFERRED STOCK
 
       
Section 1.1 The Capital Securities
    1  
Section 1.2 The Closing
    1  
Section 1.3 Interpretation
    3  
 
       
ARTICLE II
 
       
EXCHANGE
 
       
Section 2.1 Exchange
    3  
Section 2.2 Exchange Documentation
    4  
 
       
ARTICLE III
 
       
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
       
Section 3.1 Existence and Power
    4  
Section 3.2 Authorization and Enforceability
    4  
Section 3.3 Valid Issuance of Capital Securities and Debentures
    4  
Section 3.4 Non-Contravention
    5  
Section 3 5 Representations and Warranties Regarding the Trust
    6  
Section 3.6 No Company Material Adverse Effect
    6  
Section 3.7 Offering of Securities
    6  
Section 3.8 Brokers and Finders
    6  
 
       
ARTICLE IV
 
       
COVENANTS
 
       
Section 4.1 Commercially Reasonable Efforts
    6  
Section 4.2 Expenses
    7  
Section 4.3 Exchange Listing
    7  
Section 4.4 Access, Information and Confidentiality
    7  
Section 4.5 Executive Compensation
    7  
Section 4.6 Certain Notifications Until Closing
    8  
Section 4.7 Tax Status of Debentures
    8  
Section 4.8 TIA Qualification
    8  
Section 4.9 Monthly Lending Reports
    9  
Section 4.10 Recapitalization
    9  

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V
       
 
       
ADDITIONAL AGREEMENTS
       
 
       
Section 5.1 Unregistered Capital Securities
    9  
Section 5.2 Legend
    10  
Section 5.3 Certain Transactions
    10  
Section 5.4 Transfer of Capital Securities
    10  
Section 5.5 Registration Rights
    10  
Section 5.6 Restriction on Dividends and Repurchases
    11  
Section 5.7 Repurchase of Investor Securities
    12  
Section 5.8 Qualified Equity Offering
    12  
Section 5.9 Bank or Thrift Holding Company Status
    12  
Section 5.10 Compliance with Employ American Workers Act
    12  
 
       
ARTICLE VI
       
 
       
MISCELLANEOUS
       
 
       
Section 6.1 Termination
    12  
Section 6.2 Survival of Representations and Warranties
    13  
Section 6.3 Amendment
    13  
Section 6.4 Waiver of Conditions
    13  
Section 6.5 Governing Law Submission to Jurisdiction, Etc.
    13  
Section 6.6 Notices
    13  
Section 6.7 Definitions
    14  
Section 6.8 Assignment
    15  
Section 6.9 Severability
    15  
Section 6.10 No Third-Party Beneficiaries
    15  
Section 6.11 Entire Agreement, Etc.
    16  
Section 6.12 Counterparts and Facsimile
    16  

ii

 



--------------------------------------------------------------------------------



 



     
Defined Terms
   
 
   
Affiliate
  Section 6.7(b)
Agreement
  Preamble
Bank
  Section 1.2(d)(iii)
Base Indenture
  Section 1.2(d)(iii)
Benefit Plans
  Section 1.2(d)(vii)
Capital Securities
  Recitals
Capitalization Date
  Section 3.1(b)
Closing
  Section 1.2(a)
Closing Date
  Section 1.2(a)
Common Securities
  Recitals
Common Stock
  Section 4.10
Company
  Preamble
Company Material Adverse Effect
  Section 6.7(c)
Company Subsidiaries
  Section 4.4(a)
Compensation Regulations
  Section 1.2(d)(vii)
Debentures
  Recitals
Delaware Statutory Trust Act
  Preamble
EAWA
  Section 5.10
EESA
  Section 1.2(d)(vii)
Exchange
  Recitals
First Supplemental Indenture
  Section 1.2(d)(iii)
Governing Agreements
  Section 1.2(d)(iii)
Governmental Entities
  Section 1.2(c)
Guarantee Agreement
  Section 1.2(d)(iii)
Indenture
  Section 1.2(d)(iii)
Information
  Section 4.4(c)
Investor
  Preamble
Junior Stock
  Section 5.6(c)
Parity Stock
  Section 5.6(c)
Permitted Repurchases
  Section 5.6(a)(ii)
Previously Disclosed
  Section 6.7(d)
Relevant Period
  Section 1.2(d)(vii)
SEC
  Section 4.10
Section 4.5 Employee
  Section 4.5(b)
Securities Purchase Agreement
  Recitals
Senior Executive Officers
  Section 1.2(d)(vii)
Series A Preferred Stock
  Recitals
Series A Shares
  Section 2.1
Share Dilution Amount
  Section 5.6(a)(ii)
Targeted Completion Date
  Section 4.10
Transfer
  Section 5.4
Trust
  Preamble
Trust Agreement
  Section 1.2(d)(iii)
Trust Indenture Act
  Section 4.9

iii

 



--------------------------------------------------------------------------------



 



     EXCHANGE AGREEMENT, dated as of December 11, 2009 (this “Agreement”) by and
among Superior Bancorp, a Delaware corporation (the “Company”), Superior Capital
Trust II (the “Trust”), a Delaware statutory trust created under the Delaware
Statutory Trust Act (as defined in the Trust Agreement), and the United States
Department of the Treasury (the “Investor”). All capitalized terms used herein
and not otherwise defined shall have the respective meanings ascribed to them in
the Securities Purchase Agreement.
BACKGROUND
     WHEREAS, the Investor is, as of the date hereof, the beneficial owner of
69,000 shares of the Company’s preferred stock designated as “Fixed Rate
Cumulative Perpetual Preferred Stock, Series A”, having a liquidation amount of
$1,000 per share (the “Series A Preferred Stock”);
     WHEREAS, the Company issued the Series A Preferred Stock pursuant to a
Securities Purchase Agreement, dated December 5, 2008 (the “Securities Purchase
Agreement”), between the Company and the Investor;
     WHEREAS, the Company, the Trust and the Investor desire to exchange 69,000
newly issued capital securities of the Trust (the “Capital Securities”), with a
liquidation amount of $1,000 per capital security, for the 69,000 shares of the
Series A Preferred Stock beneficially owned and held by the Investor, on the
terms and subject to the conditions set forth herein (the “Exchange”); and
     WHEREAS, in connection with the Exchange, the Trust proposes to use the
Series A Preferred Stock, together with the proceeds of the issuance and sale by
the Trust to the Company of $ 100,000 aggregate liquidation amount of its Fixed
Rate Common Securities (the “Common Securities”), to purchase $69,100,000
aggregate principal amount of the Debentures (as defined in the First
Supplemental Indenture).
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:
ARTICLE I
THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES PREFERRED STOCK
     Section 1.1 The Capital Securities.
     The Capital Securities are being issued to the Investor in the Exchange
pursuant to Article II hereof. The shares of Series A Preferred Stock exchanged
for the Capital Securities pursuant to Article II hereof are being reacquired by
the Company and shall have the status of authorized but unissued shares of
preferred stock of the Company undesignated as to series and may be designated
or redesignated and issued or reissued, as the case may be, as part of any
series of preferred stock of the Company; provided that such shares shall not be
reissued as shares of Series A Preferred Stock.
     Section 1.2 The Closing.
     (a) The closing of the Exchange (the “Closing”) will take place at the
offices of Haskell Slaughter Young & Rediker, LLC, 1400 Park Place Tower, 2001
Park Place North, Birmingham, Alabama 35203, at 9:00 a.m., CST on the business
day after the day on which all of the conditions set forth in Sections 1.2(c)
and (d) are satisfied or waived (other than those conditions that by their terms
must be satisfied on the Closing Date, but subject to the satisfaction or waiver
of those conditions), or at such other place, time and date as shall be agreed
between the Company and the Investor. The time and date on which the Closing
occurs is referred to in this Agreement as the “Closing Date”.

1



--------------------------------------------------------------------------------



 



     (b) Subject to the fulfillment or waiver of the conditions to the Closing
in this Section 1.2, at the Closing (i) the Trust will deliver the Capital
Securities to the Investor, as evidenced by one or more certificates dated the
Closing Date and registered in the name of the Investor or its designee(s),
(ii) the Investor will deliver the certificate representing the Series A Shares
to the Trust, (iii) the Trust will use the Series A Shares, together with the
proceeds of the issuance and sale by the Trust to the Company of $100,000
aggregate liquidation amount of Common Securities to purchase $69,100,000
aggregate principal amount of the Debentures and (iv) the Company will deliver
to the Trust Debentures having an aggregate principal amount of $69,100,000.
     (c) The respective obligations of each of the Investor, the Trust and the
Company to consummate the Exchange are subject to the fulfillment (or waiver by
the Company, the Trust and the Investor, as applicable) prior to the Closing of
the conditions that (i) any approvals or authorizations of all United States and
other governmental, regulatory or judicial authorities (collectively,
“Governmental Entities”) required for the consummation of the Exchange shall
have been obtained or made in form and substance reasonably satisfactory to each
party and shall be in full force and effect and all waiting periods required by
United States and other applicable law, if any, shall have expired and (ii) no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit
consummation of the Exchange as contemplated by this Agreement.
     (d) The obligation of the Investor to consummate the Exchange is also
subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:
     (i) (A) the representations and warranties of the Company set forth in
(x) Sections 3.4 and 3.6 of this Agreement shall be true and correct in all
respects as though made on and as of the Closing Date and (y) Sections 3.1, 3.2,
3.3, 3.5, 3.7 and 3.8 of this Agreement shall be true and correct in all
material respects as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct in all material
respects as of such other date) and (B) the Company shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing;
     (ii) the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.2(d)(i) have been satisfied;
     (iii) the Investor shall have received an amount equal to all accrued and
unpaid dividends on the Series A Shares to, but excluding, the Closing Date in
cash to an account designated by the Investor;
     (iv) the Company shall have delivered to the Investor the Amended and
Restated Declaration of Trust and Trust Agreement, in substantially the form
attached hereto as Annex A (the “Trust Agreement”), among the Company, The Bank
of New York Mellon Trust Company, N.A., a national banking association, as
property trustee (the “Bank”), BNY Mellon Trust of Delaware, a Delaware banking
corporation, as Delaware trustee, and James A. White, an individual, and William
H. Caughran, an individual, as administrative trustees, and the several Holders
(as defined in the Trust Agreement), the Guarantee Agreement, in substantially
the form attached hereto as Annex B (the “Guarantee Agreement”), between the
Company and the Bank, as guarantee trustee, and the First Supplemental
Indenture, in substantially the form attached hereto as Annex C (the “First
Supplemental Indenture”), between the Company and the Bank, as trustee, which
amends and supplements the Indenture in substantially the form attached hereto
as Annex C (the “Base Indenture”), between the Company and the Bank; the Base
Indenture and the First Supplemental Indenture are together referred to herein
as the “Indenture”; the Trust Agreement, the Guarantee Agreement and the
Indenture are collectively referred to herein as the “Governing Agreements”;
     (v) the Trust shall have delivered certificates in proper form or, with the
prior consent of the Investor, evidence in book-entry form, evidencing the
Capital Securities to the Investor or its designee(s);
     (vi) the Company shall have delivered to the Investor written opinions from
outside counsel to the Company, addressed to the Investor and dated as of the
Closing Date, in substantially the forms attached hereto as Annexes D-1 and D-2;
and

2



--------------------------------------------------------------------------------



 



     (vii) (A) the Company shall have effected such changes to its compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to its Senior Executive Officers (and to the extent
necessary for such changes to be legally enforceable, each of its Senior
Executive Officers shall have duly consented in writing to such changes), as may
be necessary, during the period beginning with the Company’s receipt of any
“financial assistance” (as such term is defined in the Compensation
Regulations), and ending on the last date upon which any obligation of the
Company arising from such financial assistance remains outstanding (disregarding
any warrants to purchase common stock of the Company that the Investor may be
holding) (such period, the “Relevant Period”), in order to comply with
Section 111 of the Emergency Economic Stabilization Act of 2008, as amended by
the American Recovery and Reinvestment Act of 2009, or otherwise from time to
time (“EESA”), as implemented by any guidance, rule or regulation thereunder, as
the same shall be in effect from time to time (collectively, the “Compensation
Regulations”) and (B) the Investor shall have received a certificate signed on
behalf of the Company by a senior executive officer certifying to the effect
that the condition set forth in Section 1.2(d)(vi)(A) has been satisfied;
“Senior Executive Officers “ means the Company’s “senior executive officers” as
defined in Section 111 of the EESA and the Compensation Regulations issued or to
be issued thereunder, including the rules set forth in 31 CFR Part 30 or any
rules that replace 31 CFR Part 30.
     Section 1.3 Interpretation.
     When a reference is made in this Agreement to “Recitals,” “Articles,”
“Sections,” “Annexes” or “Schedules” such reference shall be to a Recital,
Article or Section of, or Annex or Schedule to, this Agreement, unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein”, “hereof”, “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America. Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. References to a “business day” shall mean any day
except Saturday, Sunday and any day on which banking institutions in New York,
New York, Birmingham, Alabama or Wilmington, Delaware generally are authorized
or required by law, regulation or executive order to remain closed or are
customarily closed.
ARTICLE II
EXCHANGE
     Section 2.1 Exchange.
     On the terms and subject to the conditions set forth in this Agreement,
(a) the Company and the Trust agree to issue the Capital Securities to the
Investor in exchange for 69,000 shares of Series A Preferred Stock beneficially
owned and held by the Investor (such shares, the “Series A Shares”), and (b) the
Investor agrees to deliver to the Trust the Series A Shares in exchange for the
Capital Securities.

3



--------------------------------------------------------------------------------



 



     Section 2.2 Exchange Documentation.
     Settlement of the Exchange will take place on the Closing Date, at which
time the Investor will cause delivery of the Series A Shares to the Trust or its
designated agent and the Company and the Trust will cause delivery of the
Capital Securities to the Investor or its designated agent.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Except as Previously Disclosed, the Company represents and warrants to
Investor as of the date hereof and as of the Closing Date that:
     Section 3.1 Existence and Power.
     (a) Organization, Authority and Significant Subsidiaries. The Company is
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all necessary power and authority to own, operate and
lease its properties and to carry on its business as it is being currently
conducted, and except as has not, individually or in the aggregate, had and
would not reasonably be expected to have a Company Material Adverse Effect, has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing under the laws of each other jurisdiction in which it owns
or leases properties or conducts any business so as to require such
qualification; each subsidiary of the Company that is a “significant subsidiary”
within the meaning of Rule 1-02(w) of Regulation S-X under the Securities Act
has been duly organized and is validly existing in good standing under the laws
of its jurisdiction of organization. The Charter and bylaws of the Company,
copies of which have been provided to the Investor prior to the date hereof, are
true, complete and correct copies of such documents as in full force and effect
as of the date hereof.
     (b) Capitalization. The authorized capital stock of the Company, and the
outstanding capital stock of the Company (including securities convertible into,
or exercisable or exchangeable for, capital stock of the Company) as of the most
recent fiscal month-end preceding the date hereof (the “Capitalization Date”) is
set forth on Schedule A. The outstanding shares of capital stock of the Company
have been duly authorized and are validly issued and outstanding, fully paid and
nonassessable, and subject to no preemptive rights (and were not issued in
violation of any preemptive rights). Except as provided in the Warrant, as of
the date hereof, the Company does not have outstanding any securities or other
obligations providing the holder the right to acquire Common Stock that is not
reserved for issuance as specified on Schedule A, and the Company has not made
any other commitment to authorize, issue or sell any Common Stock. Since the
Capitalization Date, the Company has not issued any shares of Common Stock other
than (i) shares issued upon the exercise of stock options or delivered under
other equity-based awards or other convertible securities or warrants which were
issued and outstanding on the Capitalization Date and disclosed on Schedule A
and (ii) shares disclosed on Schedule A.
     Section 3.2 Authorization and Enforceability.
     (a) The Company has the corporate power and authority to execute and
deliver this Agreement and the Governing Agreements and to carry out its
obligations hereunder and thereunder.
     (b) The execution, delivery and performance by the Company of this
Agreement and the Governing Agreements and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action on the part of the Company and, if any, its stockholders, and
no further approval or authorization is required on the part of the Company.
This Agreement and the Governing Agreements are valid and binding obligations of
the Company, enforceable against the Company in accordance with its and their
terms, subject to the Bankruptcy Exceptions.
     Section 3.3 Valid Issuance of Capital Securities and Debentures.

4



--------------------------------------------------------------------------------



 



     (a) The Capital Securities have been duly and validly authorized by all
necessary action, and, when issued and delivered pursuant to this Agreement,
such Capital Securities will be duly and validly issued and fully paid and
nonassessable, will not be issued in violation of any preemptive rights, will
represent nonassessable undivided beneficial interests in the assets of the
Trust, will be entitled to the benefits of the Trust Agreement and the Guarantee
Agreement and will not subject the holder thereof to personal liability.
     (b) The Debentures have been duly and validly authorized by the Company
and, when issued and delivered pursuant to the Indenture, such Debentures will
have been duly executed, authenticated, issued and delivered, will constitute
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to the Bankruptcy Exceptions,
will be in the form contemplated by, and entitled to the benefits of, the
Indenture, and will have the ranking set forth in the Indenture.
     Section 3.4 Non-Contravention.
     (a) The execution, delivery and performance by the Company of this
Agreement, the Governing Agreements, and the consummation of the transactions
contemplated hereby and thereby, and compliance by the Company with the
provisions hereof and thereof, will not (A) violate, conflict with, or result in
a breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Company or any Company Subsidiary under any of the terms, conditions or
provisions of (i) its organizational documents or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it or any Company Subsidiary may be bound, or to which the Company or any
Company Subsidiary or any of the properties or assets of the Company or any
Company Subsidiary may be subject, or (B) subject to compliance with the
statutes and regulations referred to in the next paragraph, violate any statute,
rule or regulation or any judgment, ruling, order, writ, injunction or decree
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets except, in the case of clauses (A)(ii) and (B), for those
occurrences that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.
     (b) Other than the filing of any current report on Form 8-K required to be
filed with the SEC, such filings and approvals as are required to be made or
obtained under any state “blue sky” laws and such consents and approvals that
have been made or obtained, no notice to, filing with, exemption or review by,
or authorization, consent or approval of, any Governmental Entity is required to
be made or obtained by the Company in connection with the consummation by the
Company of the Exchange except for any such notices, filings, exemptions,
reviews, authorizations, consents and approvals the failure of which to make or
obtain would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.
     (c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (A) the execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby (including for this purpose the consummation of
the Exchange) and compliance by the Company with the provisions hereof will not
(1) result in any payment (including any severance payment, payment of
unemployment compensation, “excess parachute payment” (within the meaning of the
Code), “golden parachute payment” (as defined in the EESA, as implemented by the
Compensation Regulations) or forgiveness of indebtedness or otherwise) becoming
due to any current or former employee, officer or director of the Company or any
Company Subsidiary from the Company or any Company Subsidiary under any benefit
plan or otherwise, (2) increase any benefits otherwise payable under any benefit
plan, (3) result in any acceleration of the time of payment or vesting of any
such benefits, (4) require the funding or increase in the funding of any such
benefits or (5) result in any limitation on the right of the Company or any
Company Subsidiary to amend, merge, terminate or receive a reversion of assets
from any benefit plan or related trust and (B) neither the Company nor any
Company Subsidiary has taken, or permitted to be taken, any action that
required, and no circumstances exist that will require the funding, or increase
in the funding, of any benefits or resulted, or will result, in any limitation
on the right of the Company or any Company Subsidiary to amend, merge, terminate
or receive a reversion of assets from any benefit plan or related trust.

5



--------------------------------------------------------------------------------



 



     Section 3.5 Representations and Warranties Regarding the Trust.
     (a) The Trust has been duly created, is validly existing in good standing
as a statutory trust under the Delaware Statutory Trust Act and is and will be
treated as a “grantor trust” for federal income tax purposes under existing law.
     (b) The Trust has the statutory trust power and authority to conduct its
business as contemplated by this Agreement and the Trust Agreement and is not
required to be authorized to do business in any other jurisdiction.
     (c) The execution, delivery and performance of this Agreement and the Trust
Agreement have been duly authorized by the Trust, and this Agreement and the
Trust Agreement will constitute valid and legally binding instruments of the
Trust, enforceable against the Trust in accordance their terms, subject to the
Bankruptcy Exceptions. The Trust is not and will not be a party to or otherwise
be bound by any agreement other than the Governing Agreements and those entered
into in connection with the issuance of the Capital Securities and the Common
Securities.
     (d) The administrative trustees of the Trust are officers of the Company
and have been duly authorized by the Company to execute and deliver the Trust
Agreement.
     (e) The Trust is not now, nor after giving effect to the transactions
contemplated hereby will be, and the Trust is not controlled by, or acting on
behalf of any person which is, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     Section 3.6 No Company Material Adverse Effect.
     Since September 30, 2009, no fact, circumstance, event, change, occurrence,
condition or development has occurred that, individually or in the aggregate,
has had or would reasonably be likely to have a Company Material Adverse Effect,
except as disclosed on Schedule B.
     Section 3.7 Offering of Securities.
     Neither the Company nor any person acting on its behalf has taken any
action (including any offering of any securities of the Company under
circumstances which would require the integration of such offering with the
offering of the Capital Securities under the Securities Act and the rules and
regulations of the SEC promulgated thereunder), which might subject the
offering, issuance or sale of the Capital Securities to the Investor pursuant to
this Agreement to the registration requirements of the Securities Act.
     Section 3.8 Brokers and Finders.
     No broker, finder or investment banker is entitled to any financial
advisory, brokerage, finder’s or other fee or commission in connection with this
Agreement or the transactions contemplated hereby based upon arrangements made
by or on behalf of the Company or any Company Subsidiary for which the Investor
could have any liability.
ARTICLE IV
COVENANTS
     Section 4.1 Commercially Reasonable Efforts.
     Subject to the terms and conditions of this Agreement, each of the parties
will use its commercially reasonable efforts in good faith to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary,
proper or desirable, or advisable under applicable laws, so as to permit
consummation of the Exchange as promptly as practicable and otherwise to enable
consummation of the transactions contemplated hereby and shall use commercially
reasonable efforts to cooperate with the other party to that end.

6



--------------------------------------------------------------------------------



 



     Section 4.2 Expenses.
     If requested by the Investor, the Company shall pay all reasonable
out-of-pocket and documented costs and expenses associated with the Exchange,
including (i) the reasonable fees, disbursements and other charges of Venable
LLP, as counsel to the Investor, and (ii) the reasonable fees, disbursements and
other charges of the trustees for the Capital Securities and the Debentures.
     Section 4.3 Exchange Listing.
     If requested by the Investor, the Company and the Trust shall, at the
Company’s expense, cause the Capital Securities, to the extent the Capital
Securities comply with applicable listing requirements, and, after distribution
thereof, the Debentures, to be listed on the Nasdaq Global Market, subject to
official notice of issuance, and shall maintain such listing for so long as any
Common Stock is listed on such exchange. At the Investor’s request, the Company
agrees to take such action as may be necessary to change the minimum
denominations of the Capital Securities to $25 or such other amount as the
Investor shall reasonably request.
     Section 4.4 Access, Information and Confidentiality.
     (a) From the date hereof until the date when the Investor no longer holds
any debt or equity securities of the Company or an Affiliate of the Company
acquired pursuant to this Agreement, the Company will permit the Investor and
its agents, consultants, contractors and advisors (i) acting through the
Company’s Appropriate Federal Banking Agency, to examine the corporate books and
make copies thereof and to discuss the affairs, finances and accounts of the
Company and the subsidiaries of the Company (the “Company Subsidiaries”) with
the principal officers of the Company, all upon reasonable notice and at such
reasonable times and as often as the Investor may reasonably request and (ii) to
review any information material to the Investor’s investment in the Company
provided by the Company to its Appropriate Federal Banking Agency.
     (b) From the date hereof until the date when the Investor no longer holds
any debt or equity securities of the Company or an Affiliate of the Company
acquired pursuant to this Agreement, the Company will permit, and will cause the
Company Subsidiaries to permit the Investor and its agents, consultants,
contractors access to personnel and any books, papers, records or other data, in
each case, to the extent relevant to ascertaining compliance with the financing
terms and conditions.
     (c) The Investor will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors, advisors,
and United States executive branch officials and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
Company furnished or made available to it by the Company or its representatives
pursuant to this Agreement (except to the extent that such information can be
shown to have been (i) previously known by such party on a non-confidential
basis, (ii) in the public domain through no fault of such party or (iii) later
lawfully acquired from other sources by the party to which it was furnished (and
without violation of any other confidentiality obligation)); provided that
nothing herein shall prevent the Investor from disclosing any Information to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process. The Investor understands that the Information may contain
commercially sensitive confidential information entitled to an exception from a
Freedom of Information Act request.
     (d) Nothing in this Section shall be construed to limit the authority that
the Special Inspector General of the Troubled Asset Relief Program, the
Comptroller General of the United States or any other applicable regulatory
authority has under law.
     Section 4.5 Executive Compensation.
     (a) Benefit Plans. During the Relevant Period, the Company shall take all
necessary action to ensure that its Benefit Plans comply in all respects with
Section 111 of the EESA, as implemented by the Compensation Regulations, and
shall not adopt any new Benefit Plan (i) that does not comply therewith or (ii)
that does not expressly state and require that such Benefit Plan and any
compensation thereunder shall be subject to any relevant Compensation
Regulations adopted, issued or released on or after the date any such Benefit
Plan is adopted. To the

7



--------------------------------------------------------------------------------



 



extent that EESA and/or the Compensation Regulations are amended or otherwise
change during the Relevant Period in a manner that requires changes to
then-existing Benefit Plans, the Company shall effect such changes to its
Benefit Plans as promptly as practicable after it has actual knowledge of such
changes in order to be in compliance with this Section 4.5(a) (and shall be
deemed to be in compliance for a reasonable period to effect such changes).
     (b) Additional Waivers. After the Closing Date, in connection with the
hiring or promotion of a Section 4.5 Employee or otherwise, to the extent any
Section 4.5 Employee shall not have executed a waiver with respect to the
application to such Section 4.5 Employee of the Compensation Regulations, the
Company shall use its best efforts to (i) obtain from such Section 4.5 Employee
a waiver in a form satisfactory to the Investor and (ii) deliver such waiver to
the Investor as promptly as possible, in each case, within sixty days of the
Closing Date or, if later, within sixty days of such Section 4.5 Employee
becoming subject to the requirements of this section. “Section 4.5 Employee”
means (A) each Senior Executive Officer and (B) each additional
highly-compensated employee of the Company or its Affiliates subject to the
limitations set forth in subsection 111(b)(3)(D) of the EESA and the
Compensation Regulations.
     (c) Clawback. In the event that any Section 4.5 Employee receives a payment
in contravention of the provisions of this Section 4.5, the Company shall
promptly provide such individual with written notice that the amount of such
payment must be repaid to the Company in full within fifteen business days
following receipt of such notice or such earlier time as may be required by the
Compensation Regulations and shall promptly inform the Investor (i) upon
discovering that a payment in contravention of this Section 4.5 has been made
and (ii) following the repayment to the Company of such amount and shall take
such other actions as may be necessary to comply with the Compensation
Regulations.
     (d) Limitation on Deductions. During the Relevant Period, the Company
agrees that it shall not claim a deduction for remuneration for federal income
tax purposes in excess of $500,000 for each Senior Executive Officer that would
not be deductible if Section 162(m)(5) of the Code applied to the Company.
     (e) Amendment to Prior Agreement. The parties agree that, effective as of
the date hereof, Section 4.10 of the Securities Purchase Agreement shall be
amended in its entirety by replacing such Section 4.10 with the provisions set
forth in this Section 4.5 and any terms included in this Section 4.5 that are
not otherwise defined in the Securities Purchase Agreement shall have the
meanings ascribed to such terms in this Agreement.
     Section 4.6 Certain Notifications Until Closing.
     From the date hereof until the Closing, the Company shall promptly notify
the Investor of (i) any fact, event or circumstance of which it is aware and
which would reasonably be likely to cause any representation or warranty of the
Company contained in this Agreement to be untrue or inaccurate in any material
respect or to cause any covenant or agreement of the Company contained in this
Agreement not to be complied with or satisfied in any material respect and
(ii) except as Previously Disclosed, any fact, circumstance, event, change,
occurrence, condition or development of which the Company is aware and which,
individually or in the aggregate, has had or would reasonably be likely to have
a Company Material Adverse Effect; provided, however, that delivery of any
notice pursuant to this Section 4.6 shall not limit or affect any rights of or
remedies available to the Investor; provided, further, that a failure to comply
with this Section 4.6 shall not constitute a breach of this Agreement or the
failure of any condition set forth in Section 1.2 to be satisfied unless the
underlying Company Material Adverse Effect or material breach would
independently result in the failure of a condition set forth in Section 1.2 to
be satisfied.
     Section 4.7 Tax Status of Debentures.
     The Company agrees that, for so long as any Debentures are outstanding, it
will not claim a deduction for interest on the Debentures for federal, state,
foreign or other income tax purposes.
     Section 4.8 TIA Qualification.
     In connection with any registration pursuant to Section 5.5, the Company
agrees to (i) qualify the Governing Agreements under the Trust Indenture Act of
1939, as amended, and the rules and regulations of the SEC

8



--------------------------------------------------------------------------------



 



promulgated thereunder (together, the “Trust Indenture Act”), and (ii) ensure
that the Governing Agreements comply in all material respects with the
applicable requirements of the Trust Indenture Act.
     Section 4.9 Monthly Lending Reports.
     During the Relevant Period, the Company will detail in monthly reports
submitted to the Investor the information required by the CPP Monthly Lending
Reports, as published on www.financialstability.gov from time to time.
     Section 4.10 Recapitalization.
     The Company has informed the Investor that the Company intends to pursue
certain other transactions described below (the “Other Transactions”) each with
a target date for consummation as indicated (a “Targeted Completion Date”):
     (a) the exchange of $12 million in face amount of the outstanding capital
securities of Superior Capital Trust I that are privately held for shares of the
Company’s common stock, par value per share of $.001 (the “Common Stock”)
resulting in the extinguishment of the subordinated debt issued by the Company
in connection therewith with a Targeted Completion Date of January 31, 2010;
     (b) the exchange of $10 million in subordinated debt owed by the Company to
one creditor for Common Stock with a Targeted Completion Date of January 31,
2010; and
     (c) a follow-on public offering of Common Stock projected to result in net
proceeds to the Company of approximately $100 million with a Targeted Completion
Date of February 28, 2010 (assuming no review by the Securities and Exchange
Commission (“SEC”) of the Company’s Registration Statement on Form S-1) or
April 30, 2010 (assuming there is a review by the SEC).
     The Company will use its best efforts to consummate all the Other
Transactions by the applicable Targeted Completion Date. Until all the Other
Transactions have been consummated (or the Company and Investor agree that one
or more of the Other Transactions is no longer susceptible to consummation on
terms and conditions that are in the Company’s best interest), the Company shall
provide the Investor with a reasonably detailed written report regarding the
status of each of the Other Transactions at least once every two weeks and more
frequently if reasonably requested by the Investor; provided, however, that if
any one or more of the Other Transactions is not consummated by the time of its
Targeted Completion Date, the Company shall, with respect to any such
non-consummated Other Transaction, (x) within five business days after the
Targeted Completion Date for such Other Transaction provide to the Investor a
reasonably detailed written description of the status of such Other Transaction
including the Company’s best estimate of the steps and timeline to complete such
Other Transaction (the “Status Report”) and (y) thereafter, no less frequently
than monthly and more frequently if reasonably requested by the Investor until
such Other Transactions have been consummated, provide to the Investor an
updated version of the Status Report.
ARTICLE V
ADDITIONAL AGREEMENTS
     Section 5.1 Unregistered Capital Securities.
     The Investor acknowledges that the Capital Securities have not been
registered under the Securities Act or under any state securities laws. The
Investor (a) is acquiring the Capital Securities pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute them to any person in violation of the Securities Act or
any applicable U.S. state securities laws, (b) will not sell or otherwise
dispose of any of the Capital Securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
applicable U.S. state securities laws and (c) has such knowledge and experience
in financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of the Exchange and of making an
informed investment decision.

9



--------------------------------------------------------------------------------



 



     Section 5.2 Legend.
     (a) The Investor agrees that all certificates or other instruments
representing the Capital Securities will bear a legend substantially to the
following effect:
     “THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.
     THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY ITS
ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER”
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT
OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS INSTRUMENT
EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER
THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES REPRESENTED BY THIS
INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES
REPRESENTED BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.”
     (b) In the event that any Capital Securities (i) become registered under
the Securities Act or (ii) are eligible to be transferred without restriction in
accordance with Rule 144 or another exemption from registration under the
Securities Act (other than Rule 144A), the Company shall issue new certificates
or other instruments representing such Capital Securities, which shall not
contain the applicable legend in Section 5.2(a) above; provided that the
Investor surrenders to the Company the previously issued certificates or other
instruments.
     Section 5.3 Certain Transactions.
     The Company will not merge or consolidate with, or sell, transfer or lease
all or substantially all of its property or assets to, any other party unless
the successor, transferee or lessee party (or its ultimate parent entity), as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant, agreement and condition
of this Agreement and the Governing Agreements to be performed and observed by
the Company.
     Section 5.4 Transfer of Capital Securities.
     Subject to compliance with applicable securities laws, the Investor shall
be permitted to transfer, sell, assign or otherwise dispose of (“Transfer”) all
or a portion of the Capital Securities at any time, and the Company shall take
all steps as may be reasonably requested by the Investor to facilitate the
Transfer of the Capital Securities.
     Section 5.5 Registration Rights.

10



--------------------------------------------------------------------------------



 



     The Capital Securities shall be Registrable Securities and, upon their
issuance, the provisions of Section 4.5 of the Securities Purchase Agreement
shall be applicable to them, including with the benefit, to the extent
available, of the tacking of any holding period from the date of issuance of the
Series A Preferred Stock.
     Section 5.6 Restriction on Dividends and Repurchases.
     (a) Until such time as the Investor ceases to own any debt or equity
securities of the Company or an Affiliate of the Company acquired pursuant to
this Agreement, neither the Company nor any Company Subsidiary shall, without
the consent of the Investor:
     (i) declare or pay any dividend or make any distribution on the Common
Stock (other than (A) regular quarterly cash dividends of not more than the
amount of the last quarterly cash dividend per share declared or, if lower,
publicly announced an intention to declare, on the Common Stock prior to
October 14, 2008, as adjusted for any stock split, stock dividend, reverse stock
split, reclassification or similar transaction, (B) dividends payable solely in
shares of Common Stock and (C) dividends or distributions of rights or Junior
Stock in connection with a stockholders’ rights plan); or
     (ii) redeem, purchase or acquire any shares of Common Stock or other
capital stock or other equity securities of any kind of the Company, or any
trust preferred securities issued by the Company or any Affiliate of the
Company, other than (A) redemptions, purchases or other acquisitions of the
Capital Securities (which purchases shall be made on a pro rata basis, as
provided in Section 5.6(b)), (B) redemptions, purchases or other acquisitions of
shares of Common Stock or other Junior Stock, in each case in this clause (B) in
connection with the administration of any employee benefit plan in the ordinary
course of business (including purchases to offset the Share Dilution Amount
pursuant to a publicly announced repurchase plan) and consistent with past
practice; provided that any purchases to offset the Share Dilution Amount shall
in no event exceed the Share Dilution Amount, (C) purchases or other
acquisitions by a broker-dealer subsidiary of the Company solely for the purpose
of market-making, stabilization or customer facilitation transactions in trust
preferred securities of the Company or an Affiliate of the Company, Junior Stock
or Parity Stock in the ordinary course of its business, (D) purchases by a
broker-dealer subsidiary of the Company of trust preferred securities or capital
stock of the Company or an Affiliate of the Company for resale pursuant to an
offering by the Company of such trust preferred securities or capital stock
underwritten by such broker-dealer subsidiary, (E) any redemption or repurchase
of rights pursuant to any stockholders’ rights plan, (F) the acquisition by the
Company or any of the Company Subsidiaries of record ownership in Junior Stock,
Parity Stock or trust preferred securities of the Company or an Affiliate of the
Company for the beneficial ownership of any other persons (other than the
Company or any other Company Subsidiary), including as trustees or custodians,
and (G) the exchange or conversion of Junior Stock for or into other Junior
Stock or of Parity Stock or trust preferred securities of the Company or an
Affiliate of the Company for or into other Parity Stock (with the same or lesser
aggregate liquidation amount) or Junior Stock, in each case set forth in this
clause (G), solely to the extent required pursuant to binding contractual
agreements entered into prior to the date hereof or any subsequent agreement for
the accelerated exercise, settlement or exchange thereof for Common Stock
(clauses (C) and (F), collectively, the “Permitted Repurchases”). “Share
Dilution Amount” means the increase in the number of diluted shares outstanding
(determined in accordance with GAAP, and as measured from the date of the
Company’s most recently filed consolidated financial statements prior to the
Closing Date) resulting from the grant, vesting or exercise of equity-based
compensation to employees and equitably adjusted for any stock split, stock
dividend, reverse stock split, reclassification or similar transaction.
     (b) Until such time as the Investor ceases to own any Capital Securities,
the Company shall not repurchase any Capital Securities from any holder thereof,
whether by means of open market purchase, negotiated transaction, or otherwise,
other than Permitted Repurchases, unless it offers to repurchase a ratable
portion of the Capital Securities then held by the Investor on the same terms
and conditions.
     (c) “Junior Stock” means Common Stock and any other class or series of
stock of the Company the terms of which expressly provide that it ranks junior
to the Capital Securities as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company. “Parity Stock” means any
class or series of stock of the Company the terms of which do not expressly
provide that such class or series will rank senior or junior to the

11



--------------------------------------------------------------------------------



 



Capital Securities as to dividend rights and/or as to rights on liquidation,
dissolution or winding up of the Company (in each case without regard to whether
dividends accrue cumulatively or non-cumulatively).
     (d) The parties agree that, effective as of the date hereof, Section 4.8 of
the Securities Purchase Agreement shall be amended in its entirety by replacing
such Section 4.8 with the provisions set forth in this Section 5.6 and any terms
included in this Section 5.6 that are not otherwise defined in the Securities
Purchase Agreement shall have the meanings ascribed to such terms in this
Agreement.
     Section 5.7 Repurchase of Investor Securities.
     From and after the date of this Agreement, the agreements set forth in
Section 4.9 of the Securities Purchase Agreement shall be applicable only
following the redemption in whole of the Capital Securities held by the Investor
or the Transfer by the Investor of all of the Capital Securities held by the
Investor to one or more third parties not affiliated with the Investor.
     Section 5.8 Qualified Equity Offering.
     The Company and the Investor agree, for the avoidance of doubt, that none
of the transactions contemplated by this Agreement (including, without
limitation, the issuance of the Debentures) shall be deemed a Qualified Equity
Offering under the Securities Purchase Agreement or the Warrant.
     Section 5.9 Bank or Thrift Holding Company Status.
     (a) The Company shall maintain its status as a Savings and Loan Holding
Company (or, if permitted to become a Bank Holding Company in accordance with
Subsection (b), such status) for as long as the Investor owns any debt or equity
securities of the Company or an Affiliate of the Company acquired pursuant to
this Agreement.
     (b) The Company may become a Bank Holding Company in accordance with the
requirements of the Bank Holding Company Act and applicable regulations,
provided that it has duly fulfilled any commitments to or other requirements or
obligations imposed by the Office of Thrift Supervision.
     Section 5.10 Compliance with Employ American Workers Act.
     Until the Company is no longer deemed a recipient of funding under Title I
of EESA or Section 13 of the Federal Reserve Act for purposes of the EAWA, as
the same may be determined pursuant to any regulations or other legally binding
guidance promulgated under EAWA, the Company shall comply, and the Company shall
take all necessary action to ensure that its subsidiaries comply, in all
respects with the provisions of the EAWA and any regulations or other legally
binding guidance promulgated under the EAWA. “EAWA” means the Employ American
Workers Act (Section 1611 of Division A, Title XVI of the American Recovery and
Reinvestment Act of 2009), Public Law No. 111-5, effective as of February 17,
2009, as may be amended and in effect from time to time.
ARTICLE VI
MISCELLANEOUS
     Section 6.1 Termination.
     This Agreement may be terminated at any time prior to the Closing:
     (a) by either the Investor or the Company if the Closing shall not have
occurred by the 30th calendar day following the date hereof; provided, however,
that in the event the Closing has not occurred by such 30th calendar day, the
parties will consult in good faith to determine whether to extend the term of
this Agreement, it being understood that the parties shall be required to
consult only until the fifth day after such 30th calendar day and not be under
any obligation to extend the term of this Agreement thereafter; provided further
that the right to

12



--------------------------------------------------------------------------------



 



terminate this Agreement under this Section 6.1(a) shall not be available to any
party whose breach of any representation or warranty or failure to perform any
obligation under this Agreement shall have caused or resulted in the failure of
the Closing to occur on or prior to such date;
     (b) by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or
     (c) by the mutual written consent of the Investor and the Company.
     In the event of termination of this Agreement as provided in this
Section 6.1, this Agreement shall forthwith become void and there shall be no
liability on the part of either party hereto except that nothing herein shall
relieve either party from liability for any breach of this Agreement.
     Section 6.2 Survival of Representations and Warranties.
     The representations and warranties of the Company and the Trust made herein
or in any certificates delivered in connection with the Closing shall survive
the Closing without limitation.
     Section 6.3 Amendment.
     No amendment of any provision of this Agreement will be effective unless
made in writing and signed by an officer or a duly authorized representative of
each of the Company and the Investor; provided that the Investor may
unilaterally amend any provision of this Agreement to the extent required to
comply with any changes after the date hereof in applicable federal statutes. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any other right,
power or privilege. The rights and remedies herein provided shall be cumulative
of any rights or remedies provided by law.
     Section 6.4 Waiver of Conditions.
     The conditions to each party’s obligation to consummate the Exchange are
for the sole benefit of such party and may be waived by such party in whole or
in part to the extent permitted by applicable law. No waiver will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver.
     Section 6.5 Governing Law; Submission to Jurisdiction, Etc.
     This Agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State. Each of the
parties hereto agrees (a) to submit to the exclusive jurisdiction and venue of
the United States District Court for the District of Columbia and the United
States Court of Federal Claims for any and all civil actions, suits or
proceedings arising out of or relating to this Agreement or the Governing
Agreements (except with respect to the Trust Agreement in which case each of the
parties hereto agrees to submit to the non-exclusive jurisdiction of such
courts) or the Exchange contemplated hereby and (b) that notice may be served
upon (i) the Company at the address and in the manner set forth for notices to
the Company in Section 6.6 and (ii) the Investor in accordance with federal law.
To the extent permitted by applicable law, each of the parties hereto hereby
unconditionally waives trial by jury in any civil legal action or proceeding
relating to this Agreement or the Governing Agreements or the Exchange
contemplated hereby.
     Section 6.6 Notices.
     Any notice, request, instruction or other document to be given hereunder by
any party to the other will be in writing and will be deemed to have been duly
given (a) on the date of delivery if delivered personally, or by facsimile, upon
confirmation of receipt, or (b) on the second business day following the date of
dispatch if delivered

13



--------------------------------------------------------------------------------



 



by a recognized next day courier service. All notices hereunder shall be
delivered as set forth below or pursuant to such other instructions as may be
designated in writing by the party to receive such notice.
If to the Company or the Trust:

Superior Bancorp
17 North Twentieth Street
Birmingham, Alabama 35203
Attention: James A. White
Facsimile: 205-488-3335
email: Jim.white@superiorbank.com
Telephone: (205) 327-3656
Attention: William H. Caughran
Facsimile: 205-488-3335
email: bill.caughran@superiorbank.com
Telephone: (205) 327-3615

With a copy to:

Haskell Slaughter Young & Rediker, LLC
1400 Park Place Tower
2001 Park Place North
Birmingham, Alabama 35203
Attention: Robert
E. Lee Garner
Facsimile: (205) 324-1133
email: relg@hsy.com
Telephone: (205) 254-1417
Attention: Kimberly L. Hager
Facsimile: (205) 324-1133
email: klh@hsy.com
Telephone: (205) 254-1473

United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, DC 20220
Attention: Chief Counsel Office of Financial Stability
Facsimile: (202) 927-9225
email: OFSChiefCounselNotices@do.treas.gov
     Section 6.7 Definitions.
     (a) When a reference is made in this Agreement to a subsidiary of a person,
the term “subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.
     (b) The term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.

14



--------------------------------------------------------------------------------



 



     (c) The term “Company Material Adverse Effect” means a material adverse
effect on (i) the business, results of operation or financial condition of the
Company and its consolidated subsidiaries taken as a whole; provided, however,
that Company Material Adverse Effect shall not be deemed to include the effects
of (A) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its subsidiaries operate, (B) changes or proposed changes after the date
hereof in GAAP or regulatory accounting requirements, or authoritative
interpretations thereof, (C) changes or proposed changes after date hereof in
securities, banking and other laws of general applicability or related policies
or interpretations of Governmental Entities (in the case of each of these
clauses (A), (B) and (C), other than changes or occurrences to the extent that
such changes or occurrences have or would reasonably be expected to have a
materially disproportionate adverse effect on the Company and its consolidated
subsidiaries taken as a whole relative to comparable U.S. banking or financial
services organizations), or (D) changes in the market price or trading volume of
the Common Stock or any other equity, equity-related or debt securities of the
Company or its consolidated subsidiaries (it being understood and agreed that
the exception set forth in this clause (D) does not apply to the underlying
reason giving rise to or contributing to any such change); or (ii) the ability
of the Company to consummate the Exchange and the other transactions
contemplated by this Agreement and perform its obligations hereunder on a timely
basis.
     (d) The term “Previously Disclosed” means information set forth or
incorporated in the Company’s Annual Report on Form 10-K for the most recently
completed fiscal year of the Company filed with SEC prior to the date hereof or
in its other reports and forms filed with or furnished to the SEC under
Sections 13(a), 14(a) or 15(d) of the Exchange Act on or after the last day of
the most recently completed fiscal year of the Company and prior to the date
hereof.
     (e) To the extent any securities issued pursuant to this Agreement or the
transactions contemplated hereby are registered in the name of a designee of the
Investor pursuant to Sections 1.2 or 6.8(c) or transferred to an Affiliate of
the Investor, all references herein to the Investor holding or owning any debt
or equity securities of the Company, Capital Securities or Registrable
Securities (and any like variations thereof) shall be deemed to refer to the
Investor, together with such designees and/or Affiliates, holding or owning any
debt or equity securities, Capital Securities or Registrable Securities (and any
like variations thereof), as applicable.
     Section 6.8 Assignment.
     Neither this Agreement nor any right, remedy, obligation nor liability
arising hereunder or by reason hereof shall be assignable by any party hereto
without the prior written consent of each other party, and any attempt to assign
any right, remedy, obligation or liability hereunder without such consent shall
be void, except (a) an assignment, in the case of a Business Combination where
such party is not the surviving entity, or a sale of substantially all of its
assets, to the entity which is the survivor of such Business Combination or the
purchaser in such sale, (b) as provided in Sections 5.4 and 5.5 and (c) an
assignment by the Investor of this Agreement to an Affiliate of the Investor;
provided that if the Investor assigns this Agreement to an Affiliate, the
Investor shall be relieved of its obligations under this Agreement and all
rights and obligations of the Investor hereunder shall be exercised by, and
shall be the responsibility of, such Affiliate.
     Section 6.9 Severability.
     If any provision of this Agreement, or the application thereof to any
person or circumstance, is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
     Section 6.10 No Third-Party Beneficiaries.

15



--------------------------------------------------------------------------------



 



     Nothing contained in this Agreement, expressed or implied, is intended to
confer upon any person or entity other than the Company, the Trust and the
Investor any benefit, right or remedies, except that the provisions of
Sections 4.4 and 5.5 shall inure to the benefit of the persons holding Capital
Securities during any tacked holding period, as contemplated by that Section.
     Section 6.11 Entire Agreement, Etc.
     This Agreement (including the Annexes and Schedules hereto) constitute the
entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof.
     Section 6.12 Counterparts and Facsimile.
     For the convenience of the parties hereto, this Agreement may be executed
in any number of separate counterparts, each such counterpart being deemed to be
an original instrument, and all such counterparts will together constitute the
same agreement. Executed signature pages to this Agreement may be delivered by
facsimile and such facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  SUPERIOR BANCORP    
 
           
 
  By:
Name:   /s/ James A. White
 
James A. White    
 
  Title:   Chief Financial Officer    
 
                SUPERIOR CAPITAL TRUST II    
 
                By: SUPERIOR BANCORP, as Depositor    
 
           
 
  By:
Name:   /s/ James A. White
 
James A. White    
 
  Title:   Chief Financial Officer    
 
                UNITED STATES DEPARTMENT OF THE TREASURY    
 
           
 
  By:
Name:   /s/ Herbert M. Allison, Jr.
 
Herbert M. Allison, Jr.    
 
  Title:   Assistant Secretary for Financial Stability    

[Signature Page of Exchange Agreement]

17



--------------------------------------------------------------------------------



 



SCHEDULE A
CAPITALIZATION
Common Stock
Par value: $0.001
Total Authorized: 200,000,000 Outstanding: 11,667,794
Subject to warrants, options, convertible securities, etc.: 3,849,439
Reserved for benefit plans and other issuances: 0
Remaining authorized but unissued: 184,482,767
Shares issued after Capitalization Date (other than pursuant to warrants,
options, convertible securities, etc. as set forth above): None
Preferred Stock
Par value: None
Total Authorized: 5,000,000
Outstanding (by series): Series A 69,000
Reserved for issuance: None
Remaining authorized but unissued: 4,931,000

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Response to Section 3.6: None

 